DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Claim Status
Claims 1-8, 10-12 and 16-20 are currently pending.
Claims 9 and 13-15 have been cancelled.
Claims 1-7 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Response to Arguments
Applicant’s arguments filed on 02/09/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10-12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the refinement process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 10-12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,642,743 to Ranes (hereinafter “Ranes”) in view of U.S. 8,617,317 to Levitt (hereinafter “Levitt”) and in further view of “Types of Steam” to TVL (hereinafter “TVL”).
Regarding claims 8 and 10, Ranes teaches a method for decontaminating a vessel or processing equipment used in chemical processing or oil refineries (col. 2, line 66 to col.3, line 2) comprising the steps of providing a solvent composition comprising an amine oxide, water and enzyme (col. 3, lines 3-20), wherein the amine oxide concentration is from about 30 to 2100 ppm (col. 3, lines 5-20), injecting the solvent composition into the vessel (col.3, lines 54-58), allowing the solvent to contact at least a portion of contaminants present in the vessel (col.4, lines 10-15), wherein the contaminants comprise hydrocarbons (col.4, line 12-15), and discharging the solvent composition from the vessel (col.4, lines 15-19). In the case where the claimed range overlaps or lies inside ranges disclosed by the prior art a prima facie case of obviousness exists. Consult MPEP 2144.05.
Ranes does not teach that the solvent composition comprises polydimethylsiloxane. 
However, the use of polydimethylsiloxane in a cleaning composition was known in the art. For example, Levitt teaches a solvent cleaning composition comprising amine oxides (column 8, lines 46-52), water and polydimethylsiloxane as a deforming agent (column 11, lines 39-49) for cleaning hard surfaces (column 4, lines 7-11) and for cleaning grease, oil, adhesive, asphalt, labels and/or stains from hard surfaces (column15, lines 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ranes wherein 
Ranes does not explicitly teach the step of injecting the solvent composition into the vessel using a steam line comprising steam.
However, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ranes wherein the step of injecting the solvent composition into the vessel is performed using a steam line comprising steam with a reasonable expectation of success, since Ranes teaches that the composition is heated to a temperature in a range from 220°F to 260°F and that to achieve this temperature the composition is passed through a heat exchanger wherein the heating medium used to heat the cleaning solution is steam, and directed to the vessel to be cleaned (col.3, lines 41-58).
Ranes/Levitt does not explicitly teach that the steam is saturated steam at a pressure from about 50psi to 200psi.
TVL teaches that saturated steam has many properties that make it an excellent source of heat (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Ranes/Levitt wherein the steam is saturated steam, since TVL teaches that saturated steam has many properties that make it an excellent source of heat (page 2).
In addition, the pressure of the steam is a result effective variable modifying the cleaning results.  For example, if the pressure is too low, it risks insufficient removal of contaminants, while if the pressure is too high, it risks safety and equipment damage. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate pressure of the steam with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Ranes/Levitt/TVL does not explicitly teach that the method is a method for decontaminating a vessel during a refinement process of crude oil and natural gas.
When faced with the need for decontaminating a vessel during a refinement process of crude oil and natural gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method disclosed by Ranes/Levitt/TVL for decontaminating a vessel during a refinement process of crude oil and natural gas with a reasonable expectation of success, since Ranes teaches a method effective for decontaminating a vessel or processing equipment used in chemical processing or oil refineries (col. 2, line 66 to col.3, line 2).

Regarding claim 11, Ranes further teaches the step of circulating the solvent within the vessel (col. 4, lines 10-12).

Regarding claim 12, Ranes teaches that the composition is heated to a temperature in a range from 220°F to 260°F and that to achieve this temperature the composition is passed through a heat exchanger wherein the heating medium used to heat the cleaning solution in the heat exchanger is steam (col.3, lines 41-58) (reads on the limitation “introducing the solvent composition into the vessel comprises a liquid boilout”).

Regarding claim 16, Ranes teaches that the composition is heated to a temperature in a range from 220°F to 260°F and that the heating medium used to heat the cleaning solution is steam (col.3, lines 41-58).
Ranes/Levitt/TVL does not teach the step of adjusting the concentration of each component of the solvent composition such that the boiling point of the solvent composition equals the boiling point of water in the steam line. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the concentration of each of the components of the composition such that the boiling point of the solvent composition equals the boiling point of water in the steam line, for the purpose of completely vaporizing the solvent composition into the steam line. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,642,743 to Ranes (hereinafter “Ranes”) in view of U.S. 8,617,317 to Levitt (hereinafter “Levitt”) and “Types of Steam” to TVL (hereinafter “TVL”), and in further view of U.S. 5,419,145 to Chandler et al. (hereinafter “Chandler”).
Regarding claim 17, Ranes further teaches that the solvent composition is discharged to a waste vessel (see figure 1) (col.4, lines 15-19 and 37-42).
Ranes/Levitt/TVL does not teach that the spent amine oxide is skimmed off.
However, Chandler teaches the steps of using a tank for collecting a solution and skimming off the amine from the solution for further use (column 5, lines 17-33 and claim 21).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning method disclosed by Ranes/Levitt/TVL wherein the spent amine is skimmed off as taught by Chandler for the purpose of recovering and/or reusing the amine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714